Citation Nr: 0823043	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.

In October 2003 and August 2005, the Board remanded the 
appeal for further development.

FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's psychiatric disorder and any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he has schizophrenia which was 
incurred during his active duty service.  Service medical 
records indicate that the veteran was hospitalized several 
times during active duty.  Several diagnoses were considered, 
including psychotic and bipolar disorders and various 
personality disorders.  There was reported mental illness 
within the family, i.e., the veteran's oldest brother was 
diagnosed with schizophrenia and one of his brothers 
attempted suicide.  The veteran stated he was sexually abused 
by his older brother who was in prison and his stepfather 
used to beat him.  On his January 1993 separation 
examination, the veteran was diagnosed with borderline 
personality disorder, not otherwise specified.  

VA records show that the veteran was hospitalized in 1999 
with poor appetite, auditory hallucinations, paranoia, and 
problems at work.  The duration of symptoms was listed as 
personality disorder since 1992 and a psychotic disorder 
since 1999.  He was again hospitalized in 2000 and diagnosed 
with chronic paranoid schizophrenia.  

The veteran has been treated at the VA since 1999.  

Treatment records from East Mississippi State Hospital 
indicated that the veteran was admitted in February 2002 and 
discharged in May 2002 and carried a diagnosis of 
schizophrenia.  The veteran was admitted for the second time 
in September 2003 and discharged in January 2004.  He was 
diagnosed with schizophrenia, paranoid with acute 
exacerbation.  

At a June 2005 VA examination the veteran was diagnosed with 
Axis I psychotic disorder, not otherwise specified; and Axis 
II personality disorder, not otherwise specified.  In the 
discussion, the examiner noted that the veteran met the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV) criteria for psychotic disorder, not 
otherwise specified and personality disorder, not otherwise 
specified (for description, frequency, severity and duration 
of symptoms).  The examiner noted that these were chronic 
conditions.  Although the veteran had been diagnosed with 
schizophrenia, the examiner noted that the clinical 
presentation at the time of examination did not appear to 
meet the criteria for any specific psychotic disorder.  Also, 
the veteran presented with symptoms of more than one specific 
personality disorder.  

The examiner opined that there did not appear to be a 
relationship between the veteran's experiences within the 
military and his current psychiatric presentation.  The 
examiner noted there was a family history of mental illness, 
physical abuse, and sexual abuse.  These risk factors most 
likely rendered the veteran vulnerable to developing a 
personality disorder and later on a psychotic disorder at age 
29.  A personality disorder was diagnosed in 1992 in the 
military.  The onset of the personality disorders can usually 
be traced back to adolescence or early adulthood.  It was 
noted that the veteran was 22 years old when he began having 
problems.

Social Security Administration records showed that the 
veteran was granted disability benefits in June 1999 for 
paranoid schizophrenia.  An evaluation referral report dated 
in April 2006 noted that the veteran struggled with suicidal 
and angry impulses.  The examination indicated he overdosed 
and had been hospitalized since getting out of the service.  
The veteran also experienced childhood trauma and recent 
family losses.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a psychiatric disorder.  The veteran 
was diagnosed with a personality and on his January 1993 
separation examination; he was noted to have a history of a 
personality disorder.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder might be service connected.

The record shows that the veteran was initially diagnosed 
with paranoid schizophrenia in June 1999, approximately six 
years after separation from active duty.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, there is no competent evidence of a nexus 
between the veteran's current psychiatric disorder and his 
service.  The June 2005 VA examiner noted that there did not 
appear to be a relationship between the veteran's experiences 
within the military and his current psychiatric presentation.  
The examiner noted there was a family history of mental 
illness, physical abuse, and sexual abuse.  These risk 
factors most likely rendered the veteran vulnerable to 
developing a personality disorder and later on a psychotic 
disorder at age 29.  The Board notes that there is no 
indication of record indicating that the veteran has had 
medical training.  While he is competent to report his own 
symptoms, he is not competent to diagnose a condition or to 
provide a medical opinion as to the etiology of his 
condition.  In cases in which the determinative issue is the 
medical causation of the veteran's current disability, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the veteran was found to have a 
personality disorder in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric 
disability and military service.  Based on these findings and 
following a full review of the record, it is concluded that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March and April 2004, and August 2005 of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the psychiatric 
disorder rating decision at issue, thus making compliance 
with the timing requirements of 38 U.S.C.A. § 5103 
impossible. Since then, however, the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until January 2008.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examination, private treatment 
records, and Social Security Administration records have been 
associated with the claims folder.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran.  See 38 C.F.R. § 3.159 (c)(4) (2007).  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


